 420DECISIONS OF NATIONALLABOR RELATIONS BOARDCharlenaLoblanco,an Individual,d/b/a Loby'sCafeteriaandHotel &Restaurant Employees andBartendersUnion, Local 847, AFL-CIO. Case26-CA-3638December23, 1970DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING AND BROWNOn August 20, 1970, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He further found that Respon-dent had not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat the allegations pertaining thereto be dismissed.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision with supporting brief, and theGeneral Counsel filed cross-exceptions with support-ing brief and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptionsand briefs, and the entire record in the case, andhereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner, as modified below.We agree with the Trial Examiner that Respondentviolated Section 8(a)(1) by telling the employees at aFebruary 21 meeting that Respondent was "not goingto have a union," as this clearly indicated that supportfor a union would be futile. The Trial Examiner alsofound that, at this same meeting, Respondent statedthat dissatisfied employees could get their "separationslips" and promised the employees paid vacations andholidays; but he concluded that these statementscould not reasonably be interpreted in context asthreats or inducements to abjure union activity. Wedo not agree. All three remarks in question were madeby the same person, at the same place, within a shortperiod of time, to the same employees, and onecomment was an open attempt to discourage unionactivity.Under such circumstances, we find that allthree of Respondent's statements should be construedtogether, and so construed they contain unlawful187 NLRB No. 54threats and promises violative of Section 8(a)(1) of theAct.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, Charlena Lobianco,an Individual, d/b/a Loby's Cafeteria, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Add the following as paragraphs 1(c) and 1(d)and reletter the subsequent paragraph accordingly:"(c) Threatening employees with discharge forengaging in protected activities."(d) Promising employees benefits to dissuade themfrom engaging in protected activities; provided,however, that nothing in this Order shall be construedas requiring Respondent to vary or abandon anyeconomic benefit or any term or condition ofemployment which it has heretofore established."2.In footnote 2 of the Trial Examiner's Decisionsubstitute "20" for "10" days.3.Delete the notice attached to the Trial Examin-er'sDecision and substitute the notice attachedhereto.iAftera careful examinationof the recordin this case,we find no meritinRespondent's contention that the hearing conducted herein resulted in adenial of due process Respondent testified at lengthin support of herposition,and she called a number of witnesses to lend additionalsupportRespondent does not alludetoanyparticularevidencethatwasprejudiciallyexcluded atthehearingRespondent's allegation thatunspecified"evidence now available" would cause us to reach a differentresult is not sufficient basis for reopening the record. Respondent'smotionto reopenthe record and/or remand is denied as lacking in merit.2TheRespondent excepts to certain credibility resolutionsmade by theTrialExaminer.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance ofall the relevant evidence convinces us thattheyare incorrect. Such aconclusion is not warranted here.StandardDry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d 362(C.A. 3, 1951).3Chairman Millerwouldnot find these additional violationsof the Actfor the reasons setforth by the TrialExaminer.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT discourage membership in Hotel& Restaurant Employees and Bartenders Union,Local 847, AFL-CIO, or any other labor organiza-tion,by discharging employees or otherwisediscriminating in any manner in respect to their LOBY'S CAFETERIAtenure of employment or any term or condition ofemployment.WE WILL NOT tell employees that Loby'sCafeteria will not have a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed to them by Section 7 of theAct.WE WILL NOT threaten employees with dis-charge for supporting a union.WE WILL NOT promise employees benefits todiscourage them from supporting a union.WE WILL offer Anna Lancaster, Lillie MaeSmith, and Carzester Smith each immediate andfull reinstatement to her former position, or if suchpositionno longer exists, to a substantiallyequivalent one, without prejudice to their seniorityand other rights and privileges enjoyed by each,and make each whole for any loss of pay she mayhave suffered by reason of her discharge, withinterest thereon at the rate of 6 percent.All our employees are free to become or remain, orrefuse to become or remain, members of said Local847, or any other labor organization.CHARLENA LOBIANCO, ANINDIVIDUAL,d/b/aLoby's Cafeteria(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, and, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces in accordance with the Selective Service Actand the Universal Military Training Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is an unfairlabor practicecase litigatedpursuantto Section10(b) of theNational LaborRelationsAct, herein called the Act. It wascommencedby a charge filed on April 2, 1970, by Hotel &421Restaurant Employees and Bartenders Union,Local 847,AFL-CIO.Said charge names as the Respondent,CharlenaLobianco,an Individual, d/b/a Loby'sCafeteria.Thereafter,on April 24,1970, the General Counsel of theNationalLaborRelations Board,herein called the Board,through the Regional Director for Region 26 (Memphis,Tennessee),issued a complaint against said Respondent. Inessence said complaint,which is based on the foregoingcharge,alleges that Respondent has violated Section 8(a)(1)and (3),and that such conduct affects commerce within themeaning of Section 2(6) and(7) of the Act.Respondent hasanswered admitting some facts but denying that shecommitted any unfair labor practices.Pursuant to due notice this case came on to be heard, andwas tried before me, on June3,1970,atMemphis,Tennessee.All parties were represented at and participatedin the hearing,and had full opportunity to offer evidence,examine and cross-examine witnesses,filea brief, andpresent oral argument.A brief hasbeen received from theGeneral Counsel.This case presents the issues of whether Respondent: (1)Warned employees it would be futile for them to select aunion as she would not have a union at her establishment;(2) promised employees benefits if they would cease theirunion support and activities;and (3)discharged threeemployees for union membership or activities.Upon the entire record in this case, and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondentoperatesa foodconcession service at theDefenseDepot Memphis,herein calledDepot. Said Depot,a field station ofthe DefenseSupply Agency of the UnitedStatesDepartmentofDefense,receives,stores,and shipsmilitary suppliesand equipment utilizedby the ArmedForces of the UnitedStates.Sinceon or about February 20, 1970, whenRespondentcommenced operating said concession, Respondent hashad gross sales of approximately$600 per day which,projectedon an annual basis, will aggregateto approxi-mately $156,000 in gross annual revenues. In operating saidconcession Respondent exerts a substantial impact on thenational defense. I findthatRespondent is engaged incommerce within the meaning of Section2(6) and (7) of theAct and that it willeffectuate the policiesof the Act toassert jurisdiction overRespondent in this proceeding.Ready Mixed Concrete &Materials, Inc.,122 NLRB 318.II.THE LABOR ORGANIZATION INVOLVEDHotel & Restaurant Employees and Bartenders Union,Local 847, AFL-CIO,herein called the Union,is a labororganization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.General Counsel's EvidenceAbout October1969, theUnioncommenced an organiz-ing drive at Burke'sCafeteria at the Memphis Defense 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepot. Respondent on February 22, 1970, succeeded Burkein operating the cafeteria at said Depot.SeeGeneralCounsel'sExhibit 4. All Burke's employees were retainedby Respondent except one who left Some employees joinedthe Union. As a result, the Union on March 3, 1970, filed apetition for an election.See General Counsel'sExhibit2(A).A hearing was held on this petition on March 18,1970. See General Counsel's Exhibit 2(C).In addition, the Union held a meeting for said employeeson January 10, 1970. One of said employees attending wasRespondent Lobianco,who later succeeded Burke as theoperator of said cafeteria. In fact Mrs. Lobianco signed aunioncard.Among otherspresent at said meeting wereemployees Lillie Mae Smith and Carzester Smith, two ofthose alleged in the complaint to have been illegallydischarged.The campaign was renewed by the Union aboutFebruary 24, 1970, when Respondent actually commencedoperations as the concessionaire at said Depot. Amongthose assisting in this campaignwereemployees AnnaLancaster,Carzester Smith,and Lillie Mae Smith.About February 21, 1970, Mrs. Lobianco held ameetingof employees. First she told employees that those who weresatisfied could stay and that those who wanted to leavecould obtain a "separation slip." They all expressed a desireto continue on the job. Then she added, "Well, the mainthing,I'm not going to have a union." Then she promised togive paid vacations and holidays,outlining the terms onwhich they would be earned.Mrs.Lobianco testified as a witness for the GeneralCounsel. As such she gave thereasonswhy employeesAnna Lancaster, Carzester Smith, and Lillie Mae Smithwere discharged. A summary of her testimony describingthose reasons follows.Anna Lancaster wanted temporary work because she didnot want to lose her social security benefits.Also, she wasalways "saying something that was not very nice to besaying out in public,"using"curse words,profane words."In fact Anna mentioned that she had "a dirty tongue."Further,Anna "just did notplease"heremployer.Moreover Anna was "always complaining... .wanted todo things her way instead of my [Lobianco's ] way."Mrs.Lobianco insisted that she discharged Lillie MaeSmith in part because Mrs. Smith refused"to use the oldfood first";i.e., she should follow the maxim"first in, firstout." But Mrs. Smith used the most recent deliveries ofmeat first,contraryto express instructions fromMrs.Lobianco.Thus, to give an example,two sides of meat inthe freezer had become molded becausetheywere not used.In additionMrs. Smith was "partial to customers,"according to Mrs.Lobianco. Thus Mrs. Smith"was puttingdouble hamburgers" into sandwiches without identifyingthe same for the cashier.Hence the cafeteria's cashierwould charge for a single,rather than a double,hamburger.Such identification was tobemade by "putting twotoothpicks in them." Mrs. Lobianco on several occasionshad instructed Mrs. Smith to use two toothpicks for doublehamburgers, but the latter "frequently" failed to do so. Inaddition,Mrs. Smith gave unusually generous portionswhen serving her relatives, according to Respondent.Another reason prompting Mrs. Lobianco to dischargeLillieMae Smith is the latter's habit of"not keeping herstationclean."Notwithstanding thatMrs.Lobtancowarned Mrs.Smith"a lot of times"about this,the latternevertheless persisted in this objectionable habit. Stillanother complaint which Mrs. Lobianco had about Mrs.Smith'swork came from customers."Several of thecustomers were bringing back sandwiches .... They werenot appetizing." All in all Mrs. Smith was unsatisfactory asan employee.BeatriceHarris was hired to replace Mrs.Smith.Mrs.Lobtanco outlined the factors inducing her todischargeCarzester Smith.AlthoughMrs.Smithwasemployed as a pastry cook, and was a "fine" and"wonderful"employee as such,the cafeteria"did not havea position open for an 8-hour pastry cook."This is becauseMrs. Lobianco changed to buying instead of making pies.But Respondent did continue to make her own rolls, cornmuffins, cakes,cobblers, and other desserts.Consequently,Mrs. Smith was assigned to work on thegrill,but apparently she was unable to perform the tasksattendant thereon.In fact Mrs.Smith"came crying in theoffice" and insisted to Mrs. Lobianco that, "I can't workdown in there.Give me my release."So Mrs. Smith wasgiven work"on the floor."But she was"too slow on thefloor."Notwithstanding that there was not enough pastry workforMrs. Smith, according to Mrs. Lobianco, the latterneverthelesshired Mary Louise Williams as a pastry cookto replace Mrs. Smith and to do "whatever[else] I [Mrs.Lobtanco ] wanted her to do." This ends Mrs. Lobianco'stestimony for the General Counsel regarding the threedischarges.Anna Lancaster testified regarding the circumstancessurrounding her discharge. A summary of such testimonyfollows.For about 3 years before Mrs. Lobianco took over thecafeteria at the Depot,Mrs. Lancaster worked there as adishwasher. She continued to be so employed when Mrs.Lobianco started to operate said cafeteria about February21, 1970. Shortly before February 21, the Union institutedan organizing campaign at the cafeteria.Mrs. Lancastersigned a union card and also,at the request of oneRoosevelt Lee, distributed union cards among the employ-ees.While so engaged in union activity as an employee ofBurke's,Mrs. Lancaster talked to Mrs. Lobianco about theUnion.Mrs. Lobianco also signed a union card.AfterFebruary 21, 1970, the Unionresumed itsorganizationaldrive.Mrs. Lancaster again distributedcards to the employees and succeeded in convincing all ofthem,seven in number,to sign cards.On March 27, 1970, Mrs. Lancaster was discharged byMrs. Lobianco with the words, "Here's your money andyourslip. I have someone coming in Monday." No oralreasonwas given for this action at the time. But thedismissal slip read,"Temporarily."ApparentlyMrs.Lancaster concluded from this that Mrs. Lobianco "wantedsomebody regular, that I wanted temporary work." ButMrs. Lancaster never said she would quit her job. Actually,Mrs. Lancaster had told Mrs. Lobranco no more than thatthe former would work until July, and the latter approvedthis.Mrs.Lobianco told the latter that whileMrs. LOBY'S CAFETERIALancaster was gone after July a replacement would be hiredfor her and "you can come back [after] 2 months," assuringher that "you have a job as long as I have a place." But atno time during this conversation did Mrs. Lobianco alludeto Mrs. Lancaster's work habits.Mrs.Lancaster further testified that she never usedprofane language to Mrs. Lobianco or the customers.(Carzester Smith corroborated her on this.) However sheoccasionally cursed the machine she worked at whenever it"got out of fix."Carzester Smith is another employee alleged to have beendiscnmmatonly discharged. A summary of her testimonyfollows.Miss Smith, a pastry cook for Loby's Cafeteria,signed a union card, given to her by employee AnnaLancaster, on February 26, 1970. She also attended a unionmeeting before February 21, with, among others, Mrs.Lobianco.On March 27, 1970, Respondent discharged CarzesterSmith because the former "had no need for a pastry cook... that was all [Smith] was qualified for." Respondentalso told Smith that a customer complained that Miss Smithwas "too slow" on the grill and the steam table when sheworked at those positions, so that she could not be assignedthereto.But, according to Miss Smith, Respondent hadnever informed the former that any customer hadcomplained of Miss Smith's slowness at such work; nor hadany customers asked her to speed up service on the grill orsteam table, and she denied being a slow worker. AnnaLancaster corroborated Miss Smith that customers did notcomplain about Smith and that Smith was not a slowworker.According to Miss Smith, she devoted about 3 hours aday in baking pies. Further, she denies that she ever offeredto quit because some of the work was not acceptable to her.Mrs. Lillie Mae Smith corroborated Miss Smith's testimonythat the latter was a fast worker.LillieMae Smith testified regarding her discharge. Asummary of her testimony on this branch of the caseensues.Mrs. Smith served as a short-order cook at Loby'sCafeteria, and for about 16 years before that at Burke'sCafeteria,Loby's predecessor at the Depot. Prior toChristmas 1969, she attended union meetings, at one ofwhich Mrs. Lobianco was also present, and signed a unioncard. Shortly after Mrs. Lobianco started to operate thecafeteria,Mrs. Smith again signed a union card. On March31, 1970, Mrs. Smith was discharged.Describing her work habits, Mrs. Smith claimed that shealwaysmaintained a clean grill; protested that shecomplied with Mrs. Lobianco's directive to use old meatfirst and not to use freshly delivered meat until the old ranout; and that customers never complained about the foodshe prepared. Further,Mrs. Smith insisted thatMrs.Lobianco never remarked that the former was using newmeat before the old or otherwise warned or reprimandedher concerning her work. In fact, only once was foodreturned to her, and that was a cheeseburger which turnedout to be too small because it "drawed up" while beingprepared.And at no time, according to Mrs. Smith, did she treat herrelatives any better than the other customers. In addition,she followed instructions by always placing two toothpicks423on double hamburgers to disclose that a higher price shouldbe charged therefor. Nor did Mrs. Lobianco ever tell herthat she was not placing the proper number of toothpickson double hamburgers.Carzester Smith and Anna Lancaster both corroboratedLillieMae Smith's contention that the latter kept her grillclean.Mrs. Carzester Smith also testified that Lillie MaeSmith used old meat before using fresh meat; and AnnaLancaster claimed that she heard no customer complaintsabout Lillie Mae.B.Respondent's EvidenceAs noted above, Mrs. Lobianco testified as a witness fortheGeneral Counsel. After the latter rested she did nottestify as part of her defense. However I shall treat thetestimony she gave on behalf of the General Counsel ashaving been reoffered as part of Respondent's case. It is notnecessary to repeat here such testimony, as it has beenrecited in connection with the General Counsel's case.Other witnesses testified for Respondent to support herdefense. An abridgment of their testimony follows.Mrs.DorothyGreene, a witness for Respondent,testified thatMrs. Lobianco never threatened any employ-ees about joining a union and that Anna Lancaster used"some" profane language "when employed by" Respon-dent. In addition, Mrs. Lobianco showed Mrs. Greene twobundles of meat which had molded. Although she was notcertain when this occurred, Mrs. Greene stated that it tookplace after Lillie Mae Smith was discharged.Mary Louise Lyne testified that she heard AnnaLancaster use profane language "on the floor .. . withcustomers."Anna Tyre testified to the same effect.However,Mrs. Lyne added that this was part of Mrs.Lancaster's "clowning around" and humor, and that thecustomers enjoyed it. In fact, according to Mrs. Lyne,"Anna is very humorous and .. . we all enjoyed herhumor."Also,Mrs. Lyne testified that "they [the customers] didsometimes say" that Mrs. Carzester Smith "was slower."This occurred before Respondent took over the cafeteria.But she added that "it still does not really happen"; "that.. . we've had others who were slow"; and that customershave complained about these others. Anna Tyre, however,testified that "Carzester Smith" "couldn't make the area."Mrs.Tyre, the cashier, also insisted that Lillie MaeSmith did not "identify" sandwiches which the latterprepared; i.e, double hamburgers or double eggs did nothave two toothpicks on them. However, Mrs. Tyre adnuttedon cross-examination that, since the sandwiches werewrapped, she had no way of determining whethersandwiches for which customers paid were single or double.In fact, she testified on cross-examination that "I couldn'tdefinitely say it [failure to identify double sandwiches]happened one time a day.. . .C.Concluding Findings and Discussion1.As to warning employees of the futility ofselecting a unionIt is not controverted, and I find, that at a meeting of 424DECISIONSOF NATIONALLABOR RELATIONS BOARDemployeesheld about February 21, 1970, Mrs. Lobiancotold them, "Well, the main thing, I'm not going to have aunion."Ifind that this contravenes Section 8(a)(1) of theAct as it emphasizes to employees the futility of having aunion.Although on this date Mrs. Lobianco had obtained theconcession to operate the Depot's cafeteria,she did notactually commence running it until February 24. Hence shewas not technically the employer of those to whom shespoke. Nevertheless Section 8(a)(1) applies to her under thecircumstances,so that she may be held accountable forutterances which interfere with, restrain, or coerce employ-ees in the exercise of rights guaranteed in Section 7. SeeSection 2(3) of the Act, where the statute provides that "theterm`employee'shall include any employee,and shall notbe limited to the employees of a particular employer ... .Accord.Ravena Sportswear,142NLRB 1299, 1314-15,1324, fn. 33.At this meeting Mrs. Lobianco also told employees theycould continue as her employees or, if they weredissatisfied,they couldleave.Ifind that this does notthreaten employees or warn them to refrain from having aunion.Although thisstatement was made at a meetingwhere Respondent states she would have no union, I findthat the latter statement and that concerning quitting aredisjointed and are not reasonably related to each other.Hence I find that asking those who were dissatisfied to quitdoes not violate the Act.2.As to promise of benefits to repudiate theUnionAt the said meeting Mrs. Lobianco promised paidvacations and holidays, pointing out that they did not enjoysuch under Burke's Cafeteria, her predecessor. It is notunusual for the successor or new owner of an establishedbusinessto outline to the employees his employmentpolicies and other matters pertaining to their work. I findthat is precisely what Respondent did; i.e., apprisingemployees of how she was going to treat them.But Respondent did not expressly or by reasonableimplication refer to such benefits as inducements to causeemployees to abjure union activities. Rather, I find that shementioned these as part of a program which she intended toinstituteas the new owner, and that they were notcalculated to discourage union activities. And I find that anew owner may describe his program as it affectsemployees so long as it is not intended to undermine aunion. Hence I find that this aspect of the case has not beenestablishedby the record.3.The discharge of Anna LancasterUpon the record developed in thiscase,I infer, andtherefore find, that Anna Lancaster was discharged forunion activity, and that the reasons given at the trial are apretext to disguise the true reason. This ultimate finding isbased on the entire record and the following factors which Ifind as subsidiary facts:a.Anna was active in the union movement. This ofcourse is not a guarantee against discharge for cause.N.L.R.B. v. McGahey,233 F.2d 406, 413 (C.A. 5). But theeliminationof active union adherents often tends todiscourage other employees in being interested in theunion."Obviously the discharge of a leading unionadvocate is a most effective method of undermining aunion organizational effort."N.L.R.B. v. Longhorn TransferService,Inc., 346 F.2d 1003, 1006 (C.A. 5).b.Respondent had knowledge of Lancaster's unionmembership and activity. This is because I find thatRespondent's cafeteria employed so few employees that Iregard it as a small plant. Under the Board's small plantrule knowledge of union activity at such plant may beimputed to the employer.Angwell Curtain Company, Inc. v.N. L. R. B.,192 F.2d 899, 903 (C.A. 7).c.Respondent entertained antiunion hostility, as foundabove.While this alone does not compel the conclusionthat Lancaster was discriminatorily discharged, it may beevaluated in determining the true reason inspiring adischarge.N.L R.B. v. Georgia Rug Mill,308 F.2d 89, 91(C.A. 5);Maphis Chapman Corp. v. N.L.R.B., 368F.2d298,304 (C.A. 4).d.Lancasterwas not effectively warned that herconduct,which for the first time was depicted andcomplained of at the trial, exposed her to the risk ofdischarge. In this respect I credit Lancaster and do notcreditRespondent to the extent the latter's testimony isinconsistent therewith.Failure to warn under the circum-stances is significant and is entitled to probative value. E.Anthony Sons, Inc. v. N.L.R.B.,163F.2d 22, 26-27(C.A.D.C.);N.L.R.B. v.Melrose Co.,351 F.2d 693, 699(C.A. 8).Assuming, however, that cause existed for Lancaster'sdischarge, I find that Respondent condoned or overlookedsuch conduct by doing nothing about it over an appreciablelength of time. Hence the sudden reliance on such conductlong after Respondent became aware of it tends to show,and I find, that it was used as a pretext.In this connection I find, crediting Lancaster, that she didnot offer to quit and that she was not insubordinate. I dofind that she used profane language, but not to customers.However, I further find that Respondent was cognizant ofthis and did nothing about it until the date of discharge.It is true, and I find, that Lancaster did not desire toprejudice her social security benefits by working too long inany one year, and that she notified Respondent thereof. ButIfind that Respondent agreed to this arrangement andconsented to retain Lancaster until July 1970, and to recallher thereafter in 1970 when such recall would not interferewith receipt of social security payments.e.Lancasterwas given no reason when she wasdischarged. This, together with the abruptness of thedischarge,carries some weight in arriving at the result thatshe was discriminatorily discharged.VirginiaMetalcrafters,Incorporated,158 NLRB 958, 962.f.It is not necessary that union activity be the onlyreason responsible for Lancaster's discharge.It is sufficientin finding her termination to be unlawful that her unionactivity is amotivating or substantial ground for herdismissal.N.L.R.B.v.LexingtonChair Co.,361 F.2d 283,295 (C.A. 6). And I expressly find that union activity was a LOBY'S CAFETERIA425substantial-although not necessarily the only-groundleading to her discharge.g."Direct evidence of a purpose to discriminate israrely obtained,especially as employers acquire somesophistication about the rights of their employees under theAct; but such purpose may be established by circumstantialevidence."Corrie Mills v. N.L.R.B.,375 F.2d 149, 152 (C.A.4). "Nowadays it is usually a case of more sublety.... .N.L.R.B. v. NeuhoffBros.,375 F.2d 372, 374 (C.A. 5).Nevertheless,the burden of proving a violation of the Actrests upon the General Counsel.I find that he has sustainedsuch burden regarding the discharge of Lancaster.4.The discharge of Lillie Mae SmithA close perusal of the records convinces me, and I find,that Lillie Mae Smith was discharged for being a member ofthe Union and that the reasons given for her discharge are apretext. This conclusion is based on the entire record andthe following facts which I hereby find:a.Mrs. Smith belonged to the Union and Respondentknew this.b.Respondent entertained union ammus and statedthere would be no union at the cafeteria. By dischargingunion members Lobianco could prevent the union fromsuccessfully organizing the employees.c.Respondent and her cousin, Mrs. Tyre, gave falsereasons concerningMrs. Smith's preparation of doublesandwiches, a key reason allegedly for terminating Mrs.Smith. Giving a false reason warrants the inference, which Idraw, that the true reason was union membership.JosephAntell, Inc v. N.L.R.B.,358 F.2d 880 (C.A.1);SterlingAluminumv.N. L. R. B.,391 F.2d 713, 723 (C.A. 8).In finding that a false reason was given, I credit Mrs.Smith. I do not credit Mrs. Lobianco or Mrs. Tyre for thereasons outlined below.(1)As to Mrs. Lobianco. Apart from demeanor, uponwhich I rely, Lobianco testified that Smith was notidentifyingdouble sandwiches by placing toothpicksthereon. But admittedly such sandwiches were wrapped insuch a manner that visual inspection thereof could notrevealwhether they were single or double. HenceRespondent's categorical assertion that toothpicks werebeing omitted from double sandwiches, absent evidence tosupport such claim, patently cannot withstand scrutiny. Yetno such evidence was adduced by Respondent. Conse-quently, no evidence corroborates the claim that toothpickswere missing from such sandwiches. In the same vein,Lobianco's contention that Mrs. Smith was warned aboutsuch practice also must fall because the nature of thesandwiches could not be detected by merely observing thewrapping. Hence it is difficult to perceive why a warningwas given about a condition not apparent from aninspection of the wrapped sandwich.(2) As to Mrs. Tyre. For the reasons mentioned above astoMrs. Lobianco I do not credit Mrs. Tyre who insistedthatMrs.Smith'sdouble sandwiches lacked properidentification.However,Mrs. Tyre claimed that on oneoccasion a customer complained he was overcharged for adouble sandwich, said customer (X) claiming that anothercustomer (Y) paid less for "the same thing." ThiscontradictsMrs.Tyre's statement thatMrs.Smithnever identified double sandwiches, for patently theywere used on X's double sandwich. Further, there is noevidence to show that "the same thing" refers to a doublesandwich; or, if it does, that Mrs. Tyre mistakenly chargedY for a single sandwich; or that X knew that Y's sandwichwas a double one. Hence for this additional reason I do notcreditMrs. Tyre that Mrs. Smith was derelict in the duty toidentify double sandwiches.d.Crediting Mrs. Smith, I find that she performed herwork properly and efficiently, and I do not creditRespondent's contrary evidence. In arriving at thesecredibility resolutions I have taken into consideration thefact that neither Mrs. Lobianco nor Mrs. Tyre's testimonyupon a key issue, i.e., the proper identification of doublesandwiches, survives critical analysis.e.Itissufficientto show that a substantial ormotivating ground for Mrs. Smith's discharge is her unionactivity. It need not be the only ground. I find that herunion membership is a substantial reason producing herdischarge although it may not necessarily be the onlyground therefor.f.Finally, I rule that the burden of proof is on theGeneralCounsel to prove hiscase.And I have notoverlooked the modern doctrine that direct evidence of adesire to discriminate is rarely available because employershave acquired sophistication as to how to get rid of unionmembers for alleged cause.HartsellMills v. N. L. R. B.,111F.2d 291, 293 (C.A. 4);N. L. R. B. v. Melrose Processing Co.,351 F.2d 693, 698 (C.A. 8). Therefore it is not unusual foran employer to point to an employee's real or doubtfulshortcomings when discharging an employee because ofantiunion considerations, although such shortcomingswould not otherwise have resulted in the discharge.5.The discharge of Carzester SmithOn the record unfolded relating to Carzester Smith'sdischarge, I am persuaded, and find, that she was dismissedfor being a union member, and that the reasons given forher discharge, i.e., that she was "too slow on the floor" andalso quit, are a pretextto disguisethe true reason.Whilethis ultimate finding is based on the entire record, it is alsoderived from the following subsidiary findings, which Ihereby find as facts:(a)Miss Smithsigned a unioncard.Respondent wasaware of this because knowledge thereof is imputed underthe Board's small plant doctrine. Miss Smith also attendeda union meeting. Respondent had actual knowledge thereofas Respondent also attendedsaid meeting.(b) Respondent opposed aunion at itsplant and so statedto employees. This constitutesunion animus.Although thisalone is inadequate in establishing that a discharge hasbeen discriminatorilymotivated, it nevertheless is aningredient in ascertaining the actual reason behind adischarge.(c)Respondentgave a falsereason for dischargingCarzester,viz,that a pastry cookwas nolonger needed atthe cafeteria. Although pies were no longer baked at thecafeteria, other bakery products continued to be bakedthere.These included rolls, corn muffins, cakes, cobblers,and desserts. In fact, another person,Mary LouiseWilliams, was hired to replace Carzester "as a pastry cook." 426DECISIONSOF NATIONALLABOR RELATIONS BOARDThus I find that a pastry cook was still needed, and that afalse reason was assigned when Carzester was let go for theasserted reason that the pastry cook's duties had beenabolished.Giving a false reason authorizes the inference,which I draw, that it conceals the true reason. And I findthat the true reason, under the circumstances, was unionmembership.No different result is dictated because Respondent nolonger baked pies on the premises. This is because thisoperation took up but 3 hours of Carzester's time, so thatshe still devoted a major portion of her time in bakingproducts other than pies. In fact Carzester's replacementcontinued to bake such other products.Nor is another result required because Carzester'sreplacement,Mrs.Williams, in addition to baking duties,also did "whatever [else] I [Respondent] wanted her to do.':This is because such replacement is not shown to have doneanything else, and also because the replacement was hiredprimarily as a pastry cook and not as a person to performunidentified functions. Since Carzester admittedly was afine pastry cook, patently there was no occasion to hiresomeone elseto do this work.(d) I find that Carzester performed her nonpastrycooking work in a satisfactory manner and that she wasnever warned that she was so derelict in the performance ofsuch other work that she exposed herself to the risk ofdischarge therefor.In this connection I credit Carzester and do not creditRespondent's contrary evidence. Failure to warn carriesprobative weight in establishing that work now alleged tobe unsatisfactory had not been considered so in the past.Hence such failure to warn justifies the inference-and Idraw it-that unionism, rather than defective workman-ship, inspired the discharge. And I specifically find thatCarzester did not quit or offer to resign. In this respect Icredit Carzester and do not credit Mrs. Lobianco on thequestion whether the former quit or asked for "a release."(e)Carzesterwas abruptly discharged.N.L.R.B. v.Montgomery Ward & Co.,247 F.2d 497, 502 (C.A. 2), cert.denied 355 U.S. 829. This also isan elementwhich may beconsidered in arriving at the conclusion that Carzester wasfired for being a union member. It is not customary todischarge a satisfactory employee precipitously.(f)While I am of the opinion, and find, that Carzester'sunion membership led to the loss of her job, it is notnecessary to find that this was the only reason which causedthis outcome. For it is sufficient to establish such violationby showing that such membership was a substantial causefor her dismissal.Betts Baking Co. v. N.L.R.B.,380 F.2d199 (C.A. 10). I so find. Hence I find that it is immaterialthat another cause may have entered into the decision todischargeMrs. Smith.N.L.R.B. v. Symons Mfg. Co.,328F.2d 835, 837 (C A. 7). In this connection, I have notoverlooked the doctrine that nowadays employers haveacquired sufficient experience regarding employees' rightsunder the Act to advance specious arguments to defenddischarges of employees for engaging in protected activi-ties.But I place minor emphasis upon this doctrine; thecase has been decided principally upon the analysis setforth above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section III,above,occurring in connection with her operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that shecease and desist therefrom and that she take specificaffirmative action, as set forth below, designed to effectuatethe policies of the Act.In view of the finding that Respondent discriminatedagainst Anna Lancaster, Lillie Mae Smith, and CarzesterSmith in discharging them, it will be recommended thatRespondent be ordered to offer to each immediate and fullreinstatementto her former position or, if such is notavailable, one which is substantially equivalent thereto,without prejudice to their seniority and other rights andprivileges. Itwill further be recommended that AnnaLancaster, Lillie Mae Smith, and Carzester Smith be madewhole for anyloss of earningssuffered by reason of thediscriminationagainst them.Inmaking Anna Lancaster, LillieMae Smith, andCarzester Smith whole Respondent shall pay to each a sumof money equal to that which each would have earned aswages from the date of her layoff to the date ofreinstatementor a proper offer of reinstatement, as the casemay be, less her netearningsduring such period. Suchbackpay, if any, is to be computed on a quarterly basis inthe manner established byF.W.Woolworth Company,90NLRB 289, with interest thereon at 6 percent calculated bythe formula set forth inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondentpreserve and, upon reasonablerequest,make available tothe Board or its agents, all pertinent records and datanecessary to aid in analyzing and determining whateverbackpay may be due. Finally, it will be recommended thatRespondent post appropriate notices.The discriminatorydischargesgo "to the very heart of theAct."N. L. R. B. v. Entwhistle Mfg. Co.,120 F.2d 532, 536(C.A. 4). Accordingly, the Board's Order should be broadenough to prevent further infraction of the Act in anymanner; and I so recommend. Cf. R &R Screen Engraving,Inc.,151 NLRB 1579, 1587.Upon the basis of the foregoing findings of fact and theentire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within themeaning of Section 2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2),and is engaged in commerce as defined inSection 2(6) and(7), of the Act.3.By discriminating in regard to the tenure of LOBY'S CAFETERIA427employment of Anna Lancaster, Lillie Mae Smith, andCarzester Smith, thereby discouraging membership in theUnion, a labor organization, Respondent has engaged inunfair labor practices condemned by Section 8(a)(3) and (1)of the Act.4.By stating to employees that she is not going to havea union at her cafeteria, Respondent committed an unfairlabor practice proscribed by Section 8(a)(1) of the Act.5.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act6.Respondent has not committed any other unfairlabor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case, Irecommend that the Board issue an Order requiring thatRespondent, her agents, successors, and assigns, shall:1.Cease and desist from(a)Discouraging membership in the Union, or any otherlabor organization, by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment(b) Telling employees that Respondent is not going tohave a union at her cafeteria(c) In any other manner interfering with, restraining, orcoercing her employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferAnna Lancaster, LillieMae Smith, andCarzester Smith immediate and full reinstatement each toher former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to theirseniority or other rights and privileges previously enjoyedby them, and make each whole for any loss of pay she mayhave suffered, with interest at therateof 6 percent, byreason of Respondent's discrimination against her, asprovided in the section above entitled "The Remedy."(b)Notify said Anna Lancaster, Lillie Mae Smith, andCarzester Smith, if presently serving in the Armed Forces ofthe United States, each of her right to reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserveand,upon reasonable request,makeavailable to the Board or itsagents,for examination andcopying, all payroll records and reports, and all otherrecords necessary to ascertain the amount, if any, ofbackpay due under the terms of this Recommended Order.(d) Post at her cafeteria at Memphis, Tennessee, copies ofthe attached notice marked "Appendix." i Copies of saidnotice, to be furnished by the Regional Director for Region26, after being signed by a duly authorized representative ofRespondent or by Respondent, shall be posted by herimmediately upon receipt thereof, and be maintained byher for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 26, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.2IT IS FURTHER RECOMMENDED that the complaint bedismissed insofaras it allegesunfair labor practices notfound herein.iin the eventno exceptions are filed as provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Section 10248 of said Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposesIn the eventthat theBoard'sOrder is enforced by a judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcingan Order of the NationalLaborRelations Board "2 In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read "Notify said Regional Director inwriting,within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "